FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 YONGGUO LAI, AKA Yonghuo Lai,                    No. 10-73473
                      Petitioner,
                                                  Agency No.
                     v.                          A099-447-649

 ERIC H. HOLDER, JR., Attorney
 General,                                           OPINION
                         Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                   Argued and Submitted
             May 13, 2014—Pasadena, California

                     Filed August 25, 2014

  Before: Kim McLane Wardlaw and Raymond C. Fisher,
   Circuit Judges, and Kent J. Dawson, District Judge.*

                    Opinion by Judge Fisher




 *
   The Honorable Kent J. Dawson, United States District Judge for the
District of Nevada, sitting by designation.
2                          LAI V. HOLDER

                           SUMMARY**


                            Immigration

   The panel granted a petition for review of the Board of
Immigration Appeals’ denial of asylum, withholding of
removal, and protection under the Convention Against
Torture.

    The panel held that substantial evidence did not support
the Board’s adverse credibility determination. The panel
explained that the Board’s credibility determination was
flawed where it relied on petitioner’s omission until cross-
examination of details concerning third parties, which were
not contradictory to his earlier testimony or application
materials, and held that the Board erred by rejecting
petitioner’s explanation for failing to amend or add this
information to his asylum application at the outset of his
merits hearing.


                             COUNSEL

Thomas J. Tarigo, Los Angeles, California, for Petitioner.

Tony West, Assistant Attorney General, Terri J. Scadron,
Assistant Director, Siu P. Wong and Timothy Hayes (argued),
Trial Attorneys, United States Department of Justice, Civil
Division, Office of Immigration Litigation, Washington,
D.C., for Respondent.

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                        LAI V. HOLDER                           3

                          OPINION

FISHER, Circuit Judge:

    Yongguo Lai, a native and citizen of China, petitions for
review of a decision by the Board of Immigration Appeals
(BIA). The BIA dismissed Lai’s appeal from an immigration
judge’s (IJ) decision denying his application for asylum,
withholding of removal and protection under the Convention
Against Torture (CAT). The BIA relied on the IJ’s finding
that Lai’s claim of persecution and torture on account of his
Christian religion was not credible. The IJ based her adverse
credibility ruling, in relevant part, on Lai’s testimony during
cross-examination that contained information the IJ found to
be missing from and inconsistent with Lai’s initial written
application and direct testimony, and uncorroborated in one
respect. We hold that the BIA’s adverse credibility
determination is not supported by substantial evidence.
Accordingly, we grant the petition and remand to the BIA for
further proceedings.

                        I. Background

     In a written statement included with his initial application,
Lai explained that he started practicing Christianity a few
years after he lost his job as a factory worker in Fushun,
China. He began going to church with his wife, and was
baptized on December 24, 2004. According to Lai’s
statement, on July 17, 2005, police searched and detained Lai
as he arrived at a gathering place in a suburb of Fushun to
listen to a Korean preacher. Lai and other church members
were taken to a police station, where Lai was beaten and
interrogated twice. Lai’s wife paid for him to be released
after 10 days, at which time the police told Lai that he could
4                      LAI V. HOLDER

not mention his detention to anyone and that he could no
longer participate in such “illegal gatherings.” Lai also had
to regularly report to the police station after his release. In
his statement, Lai also wrote that his wife told him the police
had come to their home in China looking for him several
times after he arrived in the United States.

    Lai left China for the United States in November 2005.
He then applied for asylum, withholding of removal and
protection under CAT, claiming persecution on account of his
religion. Lai testified before the IJ in August 2008, and his
direct testimony, in large part, reiterated his initial written
statement. However, during cross-examination by the
government’s attorney and questioning by the IJ, Lai revealed
information not included in his written statement – or in his
direct testimony. First, Lai said that after arriving in the
United States he called a fellow church member in China,
Yan Li, who told him that she had been detained for more
than six months. Second, Lai said that his wife had recently
been arrested. Lai further explained that his wife was forced
to sign a paper promising that she would tell the Chinese
government if she received any information about Lai’s
whereabouts, and that she now had to visit the police station
on a weekly basis. Third, Lai told the IJ that all of his fellow
practitioners were arrested or persecuted after he came to the
United States.

    The IJ denied all three of Lai’s claims for relief. The IJ
found that Lai’s testimony was not credible, citing: (1) Lai’s
failure to include “key events” mentioned during cross-
examination in his written statement or direct testimony;
(2) Lai’s ability to leave China without problems, when the
country conditions report indicated that illegal religious
activities ordinarily would have been a basis for denying exit
                       LAI V. HOLDER                        5

authority; and (3) evidence demonstrating that Lai was “at
best a Christian of convenience.” The BIA dismissed Lai’s
appeal, finding no clear error in the IJ’s adverse credibility
determination and citing Lai’s failure to mention his wife’s
arrest and Li’s detention in his written application. The BIA
also noted Lai’s failure to provide corroborating evidence
from his wife about her recent experiences.

                       II. Discussion

A. Standard Of Review

    “We review factual findings, including adverse credibility
determinations, for substantial evidence.” Garcia v. Holder,
749 F.3d 785, 789 (9th Cir. 2014). Where, as here, the BIA
reviewed the IJ’s credibility-based decision for clear error
and “relied upon the IJ’s opinion as a statement of reasons”
but “did not merely provide a boilerplate opinion,” we “look
to the IJ’s oral decision as a guide to what lay behind the
BIA’s conclusion.” Tekle v. Mukasey, 533 F.3d 1044, 1051
(9th Cir. 2008) (alterations and internal quotation marks
omitted). “In so doing, we review here the reasons explicitly
identified by the BIA, and then examine the reasoning
articulated in the IJ’s oral decision in support of those
reasons.” Id. “Stated differently, we do not review those
parts of the IJ’s adverse credibility finding that the BIA did
not identify as ‘most significant’ and did not otherwise
mention.” Id.

B. Substantial Evidence Does Not Support The Adverse
Credibility Finding

    Lai contends that substantial evidence does not support
the BIA’s adverse credibility determination. We agree.
6                      LAI V. HOLDER

                              1.

    In a post-REAL ID Act case, an IJ making a credibility
finding “consider[s] the totality of the circumstances, and all
relevant factors,” and may base the determination on:

       the demeanor, candor, or responsiveness of
       the applicant or witness, the inherent
       plausibility of the applicant’s or witness’s
       account, the consistency between the
       applicant’s or witness’s written and oral
       statements (whenever made and whether or
       not under oath, and considering the
       circumstances under which the statements
       were made), the internal consistency of each
       such statement, the consistency of such
       statements with other evidence of record
       (including the reports of the Department of
       State on country conditions), and any
       inaccuracies or falsehoods in such statements,
       without regard to whether an inconsistency,
       inaccuracy, or falsehood goes to the heart of
       the applicant’s claim . . . .

8 U.S.C. § 1158(b)(1)(B)(iii). “The IJ must provide a specific
cogent reason for the adverse credibility finding, but we will
only overturn the IJ’s conclusion when the evidence compels
a contrary result.” Garcia, 749 F.3d at 789 (citations and
internal quotation marks omitted). We have noted that “the
REAL ID Act requires a healthy measure of deference to
agency credibility determinations,” which “makes sense
because IJs are in the best position to assess demeanor and
other credibility cues that we cannot readily access on
review.” Shrestha v. Holder, 590 F.3d 1034, 1041 (9th Cir.
                       LAI V. HOLDER                         7

2010). But “the REAL ID Act does not give a blank check to
the IJ enabling him or her to insulate an adverse credibility
determination from our review of the reasonableness of that
determination.” Id. at 1042.

    In evaluating inconsistencies – which may be a basis
for an adverse credibility determination under
§ 1158(b)(1)(B)(iii) – “the relevant circumstances that an IJ
should consider include the petitioner’s explanation for a
perceived inconsistency, and other record evidence that sheds
light on whether there is in fact an inconsistency at all.” Id.
at 1044 (citation omitted). “To ignore a petitioner’s
explanation for a perceived inconsistency and relevant record
evidence would be to make a credibility determination on less
than the total circumstances in contravention of the REAL ID
Act’s text.” Id.

     At times, we have recognized that an omission may form
the basis for an adverse credibility finding. See, e.g.,
Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)
(“Zamanov’s supplemental declaration and his testimony
before the IJ tell a much different – and more compelling –
story of persecution than his initial application and testimony
before the asylum officer. . . . While Zamanov’s earlier story
cited only the police break-in to his home and Major
Babaev’s threats and extortion as evidence of persecution, the
additions described his activities serving as a poll watcher
and protesting the government’s alleged falsification of
election results.”); Husyev v. Mukasey, 528 F.3d 1172, 1183
(9th Cir. 2008) (“The inconsistency – or, to be more accurate,
the omission – identified by the IJ consists of Husyev’s
failure to mention in his asylum application and interview the
fifteen speeches that he gave in Ukraine in the early 1990s to
denounce the persecution of ethnic minorities at the hands of
8                      LAI V. HOLDER

Ukranian ultra-nationalists. We conclude that the IJ’s
adverse credibility determination is supported by substantial
evidence.”); Alvarez-Santos v. INS, 332 F.3d 1245, 1253–55
(9th Cir. 2003) (“It is simply not believable that an applicant
for asylum would fail to remember, and thus to include in
either of his two asylum applications or his principal
testimony, a dramatic incident in which he was attacked,
stabbed, and fled to the mountains – the very incident that
precipitated his flight from Guatemala – only to be reminded
of it at the conclusion of his testimony, after taking a break,
and, assertedly, because of an itch in his shoulder.” (emphasis
omitted)).

    In general, however, omissions are less probative of
credibility than inconsistencies created by direct
contradictions in evidence and testimony. It is well
established that “‘the mere omission of details is insufficient
to uphold an adverse credibility finding.’” Singh v. Gonzales,
403 F.3d 1081, 1085 (9th Cir. 2005) (alteration omitted)
(quoting Bandari v. INS, 227 F.3d 1160, 1167 (9th Cir.
2000)); see also Arulampalam v. Ashcroft, 353 F.3d 679, 688
(9th Cir. 2003) (“Nor does Arulampalam’s omission at the
airport of specific details about his torture that were later
revealed in his testimony support the adverse credibility
finding. The airport interview was fully consistent with
Arulampalam’s later testimony; the only difference was the
level of detail.”); Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th
Cir. 1996) (“It is well settled that an applicant’s testimony is
not per se lacking in credibility simply because it includes
details that are not set forth in the asylum application.”).

    In affirming the IJ’s adverse credibility finding, the BIA
relied on two omissions that it characterized as “significant
inconsistencies between the respondent’s testimony and the
                        LAI V. HOLDER                          9

statement attached to his asylum statement.” First, the BIA
cited Lai’s answer to a government question about Lai’s later
contacts with his fellow church members. He responded that
one, Yan Li, had told him she had been detained for more
than six months. Lai did not volunteer this information as
part of his direct testimony. Instead, it surfaced as part of the
government’s detailed questioning during cross-examination:

        Q. Did you ever have any contact with any of
        these people ever again?

        A. After I came to the United States, I called
        them.

        Q. And, sir, who did you call?

        A. Yan Li, Y A N L I.

        Q. And what did she say, sir?

        A. You know, she said don’t come back ever.

        Q. Do you know when she was released from
        prison, sir?

        A. She was detained for more than six
        months. She didn’t tell me exactly when she
        was released, but she was jailed for more than
        half a year.

Neither the government nor the IJ asked Lai to explain why
he had omitted information about Li’s detention earlier or
suggested to him that his answer was substantively
inconsistent with his prior statements.
10                    LAI V. HOLDER

    Second, and more significantly, the BIA relied on Lai’s
testimony that his wife was recently arrested. Again, the
government elicited this information during cross-
examination. It was not part of Lai’s direct testimony:

       Q. Does [sic] your wife and daughter still live
       in the same house that you lived in when you
       were living in China, sir?

       A. No, not now.

       Q. Where do they live now?

       A. They live with my wife’s mother.

       Q. Why did they move in with your wife’s
       mother?

       A. The police would often come to harass
       them.

       ...

       Q. Did they have any problems with the
       police since they moved to this house?

       A. Yes.

       Q. What happened?

       A. The police, you know, went to her
       mother’s place for harass them, and just
       (indiscernible) months ago, my wife was
       arrested.
                       LAI V. HOLDER                       11

       ...

       Q. Why was she arrested?

       A. They felt that I betrayed my country. I
       escaped to a foreign country.

       ...

       Q. And what happened then, sir?

       A. She was asked to write on a piece of paper
       to promise that she would tell the government
       if she receive any news from me or if she
       knows my whereabouts.

       ...

       Q. And, sir, is she now attending weekly
       visits – does she now have to go to weekly
       meetings at the police station?

       A. Yes.

In this instance, the IJ asked Lai why he did not include this
information in his written statement. Lai explained that the
arrest occurred “quite recently.” The IJ then asked Lai why
he failed to update his application earlier in the hearing:

       Q. Okay. And today I put you under oath and
       asked you if everything in that application is
       true and correct. Do you remember that?

       A. Yes.
12                    LAI V. HOLDER

       Q. And I asked if you wanted to update
       anything in your declaration or application,
       and you said no?

       A. Oh, yeah. There’s nothing need to be
       corrected in my application.

       Q. So you don’t think it would have been
       important in your declaration to tell the Court
       that your wife was arrested recently because
       of you?

       A. No. I only found out quite recently, the
       past couple of days when I called home. And
       also I assume, you know, when you asked me
       whether I need to make any corrections, you
       know, I’m assuming you want to find out if
       the materials supplied are true which are.
       Maybe I did not comprehend it properly.
       Sorry.

Lai’s explanation was consistent with what he was asked
earlier in the day. The IJ had asked Lai at the beginning of
the hearing whether his application was “true and correct”;
                            LAI V. HOLDER                              13

she did not ask whether it was “complete.”1                   Thus, his
responses at the outset were accurate.

    The IJ nonetheless summarily rejected Lai’s explanation,
simply concluding that Lai was not persuasive, that the
omitted information was “clearly material” and that it went to
the heart of Lai’s claim. Again, she did not explain what, if
anything, about Lai’s answers was substantively inconsistent
with his written statement or direct testimony – only that his
failure to mention these events “seriously undermines his
credibility.”

    The government suggests that the late disclosure of such
information was a sound basis for questioning Lai’s
credibility because it was likely a scripted, last-minute
attempt to enhance Lai’s persecution claim. See, e.g.,
Alvarez-Santos, 332 F.3d at 1254. Aside from the IJ’s and
BIA’s failure to articulate this rationale, the argument is
flawed for three reasons.

     First, this new information was introduced – sometimes
bit by bit – through very specific cross-examination questions


 1
   Even if the IJ had asked Lai at the beginning of his hearing whether his
application was “complete,” we doubt the effectiveness of this question –
or of any compound question with this as a component, such as whether
his application was “true, complete and correct” – as an unambiguous way
to elicit additional information. Such questions are imprecise and subject
to differing interpretations, especially for non-native English speakers or
individuals working with a translator. The IJ did not ask Lai at the
beginning of his hearing whether he had additional information about
members of his family being targeted because of him. Thus, even if the
IJ had asked in general whether Lai’s application was complete, the
omission of this information concerning his wife would not have been
unresponsive or untrue.
14                     LAI V. HOLDER

from the government, not through Lai volunteering it to
support his claim. It is difficult to see how Lai could have
scripted a last-minute attempt to bolster his claim in response
to these specific questions, sprung on him in the course of the
hearing. There is no reason why, if Lai was indeed trying to
artificially bolster his claim, he would have waited to do so
until after his direct testimony that he and his attorney could
have controlled, while hoping the government would create
the openings to reveal the new information. See id. at
1248–49 (“At the very end of his direct testimony, after a
short break, Alvarez-Santos was asked by his attorney if he
had anything else to add. He then proffered for the first time
the following story . . . .”). Moreover, the additional
information in Lai’s case was supplemental rather than
contradictory. None of it contradicted any of Lai’s other
evidence or testimony. His failure to mention the information
earlier in the process meant there were omissions, but not
substantive inconsistencies.

    Second, the information concerned events and adverse
consequences for third parties, not for Lai himself. Cf., e.g.,
Zamanov, 649 F.3d at 972 (the applicant initially omitted
three instances of mistreatment that he himself experienced,
including beatings and arrests); Husyev, 528 F.3d at 1177 (the
applicant initially failed to mention that he gave 15 speeches,
which made him a target); Alvarez-Santos, 332 F.3d at
1248–49 (at the end of his direct testimony, after a short
break and in response to his attorney asking whether he had
anything to add, the applicant mentioned for the first time that
men came to his house, caught him and stabbed him). Here,
the omitted information concerned Lai’s fellow church
member’s detention and his wife’s arrest, both of which he
learned about after arriving in the United States. Because
asylum claims ordinarily are centered around events and
                        LAI V. HOLDER                         15

circumstances that the applicants have experienced directly,
the initial omission of incidents affecting only third parties is
less probative of credibility.

    Third, Lai gave a plausible and compelling explanation
for the omission of his wife’s arrest: the arrest occurred
shortly before he testified, and he did not understand that he
should have added information about her at the beginning of
his hearing dealing with his own circumstances. See
Shrestha, 590 F.3d at 1044 (“[I]n evaluating inconsistencies,
the relevant circumstances that an IJ should consider include
the petitioner’s explanation for a perceived inconsistency, and
other record evidence that sheds light on whether there is in
fact an inconsistency at all.” (citation omitted)). The BIA
noted that Lai “was afforded ample opportunity to amend or
add to his application at the beginning of his merits hearing,”
and that “he swore to the accuracy of his application,
declaration, and supporting documentation.” But the IJ did
not clearly address the need to add this type of information,
such that Lai reasonably could have been expected to mention
the information earlier. And, as we have said, the
information did not conflict with the rest of Lai’s application
or cast doubt upon the accuracy of it. Moreover, Lai was
never asked to explain the omission concerning Yan Li’s
detention. See Singh, 403 F.3d at 1085 (“Where an asylum
applicant is denied a reasonable opportunity to explain what
the IJ perceived as an inconsistency in her testimony, the IJ’s
doubt about the veracity of her story cannot serve as a basis
for the denial of asylum.” (alterations and internal quotation
marks omitted)).

    In sum, the record compels the conclusion that the IJ’s
reliance on Lai’s answers to her own questions and those of
the government that elicited new information was flawed.
16                          LAI V. HOLDER

This is not a case where contradictory or even impeaching
information came out; rather, it was information consistent
with Lai’s own claimed experiences that would have helped
his claim had he brought it out himself. Given his plausible
and understandable confusion about the relevance to his own
claim of persecution, it is implausible to find – as the
government suggests – that Lai’s omissions were part of a
scheme to enhance his claim at the last minute by waiting for
the government to bring the helpful information to the IJ’s
attention during its cross-examination. Had the IJ made a
clearer inquiry at the hearing’s outset about the nature and
scope of new or supplemental information Lai was being
asked about, we might have a different case.

    On this record, we hold that, to the extent the BIA’s
decision relies on Lai’s omissions as the basis of the IJ’s
finding of “significant inconsistencies” between Lai’s written
statement and his testimony, substantial evidence does not
support the adverse credibility determination.2 We also hold



     2
     Under Tekle, we evaluate only the portions of the IJ’s adverse
credibility finding that the BIA relied on. See 533 F.3d at 1051. As in
Tekle, however, we note that the other portions of the IJ’s decision also
would fail to support the adverse credibility finding. See id. at 1051 n.3
(“The BIA had good reason to decline to rely on the IJ’s other four
grounds.”).

     The IJ, for instance, cited Lai’s assertion that all of his fellow
practitioners were arrested or persecuted after he came to the United
States. This information also was omitted from Lai’s written statement
and direct testimony; again, it came in response to a question posed by the
IJ. Moreover, when the IJ asked why Lai did not include this information
in his written statement, Lai adequately explained that he “just put down,
you know, the facts about this case, you know. I was not asked about
this.” As with the information concerning Lai’s wife and Li’s detention,
                             LAI V. HOLDER                                17

that the BIA’s rejection of Lai’s explanation for not amending
or adding to his application at the outset of the IJ hearing was
erroneous for the reasons set forth above.

                                     2.

     In affirming the IJ’s adverse credibility finding, the BIA
noted Lai’s failure “to provide sufficient corroboration for his
claims of fearing persecution because of his Christian religion
if returned to China.” More specifically, the BIA wrote that
“[t]he Immigration Judge also noted the lack of any
corroborating evidence from his wife, who has first-hand
knowledge of the events described by the respondent.” The
IJ’s reference to lack of corroborating evidence related to
Lai’s wife’s arrest.




the government’s argument regarding a scripted, last-minute attempt to
bolster Lai’s claim fails.

     Additionally, the IJ referred to Lai as “a Christian of convenience.”
This, however, does not follow from Lai’s testimony “that he tries to
attend services once a week, but if he has work projects that require his
presence, he forgoes the church services for work.” See Ren v. Holder,
648 F.3d 1079, 1087 (9th Cir. 2011) (“That Ren must occasionally miss
church services in order to sustain his livelihood, or that he gets a ride to
church rather than taking the bus, in no way undermines the genuineness
of his belief or the importance to him of living in a country where he can
freely practice his religion.”). Finally, the IJ’s reference to Lai’s apparent
ability to leave China without problems would not be sufficient on its own
to support the adverse credibility finding. See Zheng v. Ashcroft, 397 F.3d
1139, 1143 (9th Cir. 2005) (“The IJ may use a country report as
supplemental evidence to discredit a generalized statement made by the
petitioner but not to discredit specific testimony regarding his individual
experience.” (internal quotation marks omitted)).
18                     LAI V. HOLDER

    We also hold that the lack of corroboration cited by the IJ
and BIA does not support the BIA’s adverse credibility
determination. The reliance on a lack of corroborating
evidence is flawed for several reasons. First, Lai was not
relying on his wife’s circumstances to prove his asylum
claim. Lai’s testimony regarding his wife’s arrest surfaced on
cross-examination, not on direct, and it is therefore
unsurprising that Lai did not corroborate the arrest. An
applicant’s credibility cannot be challenged on the ground
that he failed to anticipate the need to corroborate testimony
he did not intend to give. Second, even if the lack of
corroboration of the arrest were somehow probative of Lai’s
credibility, it was unreasonable for the BIA to expect that Lai
could have provided corroboration under the circumstances
here. Lai testified that he learned about his wife’s arrest just
days before his hearing, making it all but impossible for him
to produce corroborating evidence in time for the hearing.

    For these reasons, Lai’s failure to corroborate his
testimony about his wife’s arrest does not support the adverse
credibility determination. Even if it did so, however, the
BIA’s reliance on it was procedurally improper because Lai
“was never put on notice that he needed to produce the
corroborative evidence identified by the IJ in her oral
decision.” Zhi v. Holder, 751 F.3d 1088, 1094 (9th Cir. 2014)
(internal quotation marks omitted). Under Zhi, an IJ must
provide an otherwise credible applicant such as Lai with
“‘notice and an opportunity to either produce the evidence or
explain why it is unavailable.’” Id. (quoting Ren v. Holder,
648 F.3d 1079, 1090–92 & n.13 (9th Cir. 2011)). Here, as in
Zhi, “the IJ erred because she did not provide notice to [Lai]
that he was required to present the corroborative evidence she
referred to in her decision.” Id. at 1095. “Nor did the IJ give
[Lai] an opportunity [either to produce the evidence or] to
                            LAI V. HOLDER                              19

explain why such evidence might be unavailable.” Id.3 The
IJ’s actions were therefore improper. See id.4

                           III. Conclusion

    We hold that the BIA’s adverse credibility determination
is not supported by substantial evidence. See Tekle, 533 F.3d
1055. Because the reasons the BIA provided for the adverse
credibility determination fail, we must accept Lai’s testimony
as true. See id. As the BIA’s decision was based on the
erroneous conclusion that Lai’s testimony was not credible,
we remand all three of Lai’s claims to the BIA for further
proceedings consistent with this opinion.

  PETITION                FOR        REVIEW             GRANTED;
REMANDED.



    3
      The IJ asked Lai during the hearing whether he had “any . . .
paperwork showing that she was arrested” or “any paperwork showing”
her attendance at “weekly meetings at the police station.” To both, Lai
answered: “No.” The IJ, however, did not ask Lai whether he could
produce such corroborating evidence or give him the opportunity to
produce it. Furthermore, although the IJ’s decision faulted Lai for failing
to provide corroborating evidence in the form of “a letter from his wife,”
at the hearing the IJ requested only “paperwork,” implying an official
report and not a letter. Finally, the IJ never asked Lai why the
“paperwork” was not provided immediately at the hearing. Cf. Zhi,
751 F.3d at 1093 (“The IJ could not properly base her adverse credibility
determination on Zhi’s entry visa without first soliciting his explanation
for why he entered on a B-1 visa. . . . [By doing so,] she impermissibly
based her conclusions on ‘speculation and conjecture,’ instead of seeking
an explanation that might have clarified the matter.”).
 4
   Both Zhi and Ren were decided after the BIA’s decision in this case.
Thus, neither the IJ nor the BIA had the guidance of these precedents.